In connection with his motion for rehearing appellant makes a sufficient showing that during the trial term of the court below an order was entered allowing sixty days for filing bills of exception, and that his bills were filed within the time thus allowed. Said bills of exception will be considered.
The exceptions to the court's charge are wholly insufficient. The requests that the jury be instructed not to consider the finding of whisky under the stairs at appellant's place, and in his lot, — were correctly refused. The case was submitted on the theory of circumstantial evidence, and the fact that any one fact or circumstance constituted a link in the chain of circumstantial evidence which might not of itself be sufficient to make out a case against the *Page 130 
accused, would not call for an instruction to the jury not to consider such fact or circumstance for any purpose.
We are not able to say that selling to appellant six months before the whisky was found on his premises, of bottles of certain sorts and sizes similar to those in which whisky was found on the occasion of the search, — would not be a circumstance of some materiality in determining who was the owner or possessor of the whisky found by the officers on the occasion of said search, — and the refusal of the court to instruct the jury not to consider such sales of bottles, was not error.
Bill of exception No. 7 shows objection to the testimony as to what was found by the search of appellant's rooming house and adjacent premises, it being asserted that the search warrant and affidavit for same were not in conformity to law. The affidavit was not made on information and belief, but made upon positive affirmation of facts sufficient to justify the issuance of the warrant. The complaints directed at the warrant appear to be wholly without merit.
The answer of the witness Walker to appellant's cross-examination, that he did not see persons go in and out of appellant's place the next night or two after it was searched, — is not understood by us to be objectionable, there being nothing stated in the bill of the surroundings or setting under which the question was asked and answered, from which we could derive information that such question was incompetent.
Statements made by appellant at the time of the search relative to his possession of the liquor found, would be admissible under many decisions of this court as part of the res gestæ, regardless of whether he was under arrest.
Finding no error in the former decision of this case, and the bills of exception having been considered, the motion for rehearing will be overruled.
Overruled.
HAWKINS, J., absent.
                 ON SECOND MOTION FOR REHEARING.